17 N.Y.3d 832 (2011)
954 N.E.2d 85
929 N.Y.S.2d 795
THE PEOPLE OF THE STATE OF NEW YORK ex rel. AARON JABOT, Appellant,
v.
MARK BRADT et al., Respondents.
Motion No: 2011-581
Court of Appeals of New York.
Submitted June 6, 2011.
Decided September 8, 2011.
Motion for leave to appeal dismissed upon the ground that this motion for leave to appeal does not lie from the order of the individual Justice of the Appellate Division (see NY Const, art VI, § 3 [b]; CPLR 5602). Motion for poor person relief dismissed as academic.